[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECLARATION OF MISTRIAL
In this matter, a hearing in damages was held on March 4, 1998. In reviewing the file subsequently, it is noted that counsel for the Moylan's was permitted to withdraw his appearance on February 27, 1998, three working days before the hearing in damages. The defendants were not in court on March 4, 1998, and there were no appearances filed either on their behalf or pro-se.
Under these circumstances, the Court is not satisfied that the defendants had notice of the hearing in damages or, if they did, they had a reasonable opportunity to either file pro-se appearances or retain counsel.
For these reasons, the hearing in damages is ordered mistried and, in order to insure notice to the defendants, the plaintiff shall move to default the defendants for failure to appear, with copies mailed to the defendants. (The Court is aware that the defendants were previously defaulted for failure to plead, but since there are no appearances currently in the file, this procedure is deemed appropriate.
Klaczak, J.